DETAILED ACTION

Receipt is acknowledged of the amendment filed on September 3, 2021, which has been fully considered in this action.  Claims 1, 7 and 13 have been amended.  Claims 1-20 remain in the application and an action as to the merits follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0263283 A1(Popplewell et al) in view of US 2016/0367767 A1(Cashman et al).
Regarding claim 1, Popplewell et al ‘283 teaches an aerosol generation device (fig. 2 see device 100; para [0074]; para [0057]), comprising: a body portion (fig. 2 see body portion 79; para 0074]) including, an airway (fig. 2 see airway comprises inlets 21, reservoir of atomizer 20, and outlet 17 through conduit 60; para [0074]); and a mesh assembly disposed adjacent to the airway (fig. 2 see atomizer 20 in direct contact with airway through inlets 21, atomizer 20, outlet 17, and conduit 60; para [0074]; para [0076]; para [0064] atomizer may be mesh atomizer); and a pod removably coupled to the body portion (fig. 2 see pod 88; para [0074]), the pod including a reservoir ((fig. 2 see reservoir 62; para [0074]) with an egress port in direct contact with the mesh assembly (fig. 2 see egress ports 21 directly in contact with mesh atomizer 20 via valves 68; para [0074]; para [0076]; para [0064]), wherein a solution contained within the reservoir is provided directly onto the mesh assembly during first and second modes of operation (para [0074] solution is provided to the atomizer; para [0076], [0064] atomizer may be mesh atomizer), wherein solution is atomized into the airway through excitation of the mesh assembly during the first mode of operation (para [0074]; para [0076], [0064] atomizer may be a mesh atomizer, mesh atomizers are well known in the art to generate aerosol by activation of the mesh) and prevented from entering the airway through deactivation of the mesh assembly during the second mode of operation (para [0074]; para [0076], [0064] atomizer may be a mesh atomizer, mesh atomizers are well known in the art to prevent generation of aerosol by deactivation of the mesh); and a control mechanism 208 including a microprocessor coupled to and configured to drive the piezoelectric or piezomagnetic material to vibrate and cause a discharge of components of the aerosol precursor composition through the mesh and thereby produce an aerosol for inhalation by a user with a user configure input device 210, para [0005],[0013],[0038],[0045],[0052] and [0071], except for the control mechanism configured by a user to select a rate of atomization of the solution.  Cashman et al ‘767 discloses an aerosol generation device with a control mechanism 30 configured by a user to select a rate of atomization of the solution, para [0006], [0009], [0031] and [0036] and Figures 1-8.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a control mechanism configured by a user to select a rate of atomization of the solution, in the apparatus of Popplewell et al ‘283, as taught by Cashman et al ‘767, since such a modification would provide the ability to finely controlled the application of the solution, or provide for the calibration and monitoring of treatments using the vaporized therapeutic solution. 
Regarding claim 2, Popplewell et al ‘283 teaches the aerosol generation device of claim 1, but does not explicitly teach wherein the body portion further includes a first viewing window. However, Popplewell et al ‘283 teaches wherein the body portion receives fluid to vaporize (para [0074]), and wherein the pod comprises a viewing window in order to provide visual indicator to the user as to the amount of liquid in the reservoir (fig. 2 see window 66; para [0074]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have similarly included a window in the body portion in order to provide a visual indicator to a user as to the amount of liquid in the atomizer.
Regarding claim 3, Popplewell et al ‘283 teaches the aerosol generation device of claim 2, wherein the pod further includes a second viewing window (fig. 2 see viewing window 66; para [0074]).
Regarding claim 4, Popplewell et al ‘283 teaches the aerosol generation device of claim 3, but does not explicitly teach wherein the first and second viewing windows are aligned and configured to allow a user to ascertain aspects of the solution contained within the reservoir. However, Popplewell et al ‘283 teaches wherein the second viewing window is aligned to provide a visual indicator regarding an amount of solution in the reservoir (para [0074]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have similarly aligned both windows such that they can be used to provide visual indication to a user regarding aspects of the solution in the reservoir in order to allow for additional control of the system by a user.
 Regarding claim 7, Popplewell et al ‘283 teaches an aerosol generation device (fig. 2 see device 100; para [0074]; para [0057]), comprising: a body portion (fig. 2 see body portion 79; para 0074]) including, an airway (fig. 2 see airway comprises inlets 21, reservoir of atomizer 20, and outlet 17 through conduit 60; para [0074]); an atomizer in direct contact with the airway (fig. 2 see atomizer 20 in direct contact with airway through inlets 21, atomizer 20, outlet 17, and conduit 60; para [0074]; para [0076]; para [0064]); and a first reservoir configured to place a solution in direct contact with the atomizer (fig. 2 see atomizer 20 comprises a first reservoir which places solution in direct contact with heater 22; para [0074]; para [0076]; para [0064]); and a pod removably coupled to the body portion (fig. 2 see pod 88; para [0074]), the pod including a second reservoir removably coupled to the first reservoir (fig. 2 see reservoir 62 removable coupled to reservoir 20 at inlets 21 through mechanical connections 56 and valves 68; para [0074]) and configured to maintain a volume of solution in the first reservoir (intended use - see para [0074]-[0076]), and a control mechanism 208 including a microprocessor coupled to and configured to drive the piezoelectric or piezomagnetic material to vibrate and cause a discharge of components of the aerosol precursor composition through the mesh and thereby produce an aerosol for inhalation by a user with a user configure input device 210, para [0005],[0013],[0038],[0045],[0052] and [0071], except for the control mechanism configured by a user to select a rate of atomization of the solution.  Cashman et al ‘767 discloses an aerosol generation device with a control mechanism 30 configured by a user to select a rate of atomization of the solution, para [0006], [0009], [0031] and [0036] and Figures 1-8.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a control mechanism configured by a user to select a rate of atomization of the solution, in the apparatus of Popplewell et al ‘283, as taught by Cashman et al ‘767, since such a modification would provide the ability to finely controlled the application of the solution, or provide for the calibration and monitoring of treatments using the vaporized therapeutic solution.
Regarding claim 8, Popplewell et al ‘283 teaches the aerosol generation device of claim 7, wherein the pod further includes a valve assembly (fig. 2 see valve assembly at mechanical connection 56 comprises inlets 21, valves 68, and outlet 17; para [0074]) configured to allow egress of solution from the second reservoir to the first reservoir (para [0074]).
Regarding claim 9, Popplewell et al ‘283 teaches the aerosol generation device of claim 8, wherein the valve assembly is further configured to allow ingress of solution into the second reservoir (intended use - fig. 2 see valve assembly at mechanical connection 56 comprises inlets 21, valves 68, and outlet 17 allows solution into the second reservoir through outlet 17 into portion 60; para [0074]).
Regarding claim 10, Popplewell et al ‘283 teaches the aerosol generation device of claim 9, wherein the valve assembly is configured to generate a seal between the first and second reservoirs (intended use - fig. 2 see valve assembly at mechanical connection 56 comprises inlets 21, valves 68, and outlet 17, valves are inherently capable of creating a seal between the first and second reservoirs; para [0074]).
Regarding claim 13, Popplewell et al ‘283 teaches an aerosol generation device (fig. 2 see device 100; para [0074]; para [0057]), comprising: a body portion (fig. 2 see body portion 79; para 0074]) including, an airway (fig. 2 see airway comprises inlets 21, reservoir of atomizer 20, and outlet 17 through conduit 60; para [0074]); and a mesh disposed adjacent to the airway and configured to atomize a solution into the airway (fig. 2 see atomizer 20 in direct contact with airway through inlets 21, atomizer 20, outlet 17, and conduit 60; para [0074]; para [0076]; para [0064] atomizer may comprise a mesh); and a pod removably coupled to the body portion (fig. 2 see pod 88; para [0074]), the pod including, a reservoir containing the solution (fig. 2 see reservoir 62; para [0074]); and a security mechanism (fig. 2 see security mechanism 28; para [0074]) configured to authenticate the pod to the body portion (para [0074]-[0077] security mechanism 28 provides information to controller; para [0094] tag 28 is authenticated by controller in operation), and a control mechanism 208 including a microprocessor coupled to and configured to drive the piezoelectric or piezomagnetic material to vibrate and cause a discharge of components of the aerosol precursor composition through the mesh and thereby produce an aerosol for inhalation by a user with a user configure input device 210, para [0005],[0013],[0038],[0045],[0052] and [0071], except for the control mechanism configured by a user to select a rate of atomization of the solution.  Cashman et al ‘767 discloses an aerosol generation device with a control mechanism 30 configured by a user to select a rate of atomization of the solution, para [0006], [0009], [0031] and [0036] and Figures 1-8.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a control mechanism configured by a user to select a rate of atomization of the solution, in the apparatus of Popplewell et al ‘283, as taught by Cashman et al ‘767, since such a modification would provide the ability to finely controlled the application of the solution, or provide for the calibration and monitoring of treatments using the vaporized therapeutic solution.
Regarding claim 14, Popplewell et al ‘283 teaches the aerosol generation device of claim 13, but does not explicitly teach wherein the security mechanism includes a wired interface. However, in another embodiment, Popplewell et al ‘283 teaches wherein the security mechanism is connected to a controller via a wired connection (see fig. 3; para [0077]) in order to provide control over the device (para [0077]). Combining embodiments is within the ordinary skill of a person within the art. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a wired interface to the security mechanism in order to provide an electrical connection to the security mechanism to provide information to a controlled to authenticate the pod (see para [0077]; para [0074]; para [0094]).
Regarding claim 15, Popplewell et al ‘283 teaches the aerosol generation device of claim 14, but does not explicitly teach wherein the security mechanism includes an I2C protocol. However, Popplewell et al ‘283 teaches wherein the security mechanism includes a variety of connection protocols (para [0077]). I2C protocol is well known in the art for providing a system management communication. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an I2C protocol to provide communication between the security mechanism and a controller (see para [0077]; para [0074]).
Regarding claim 16, Popplewell et al ‘283 teaches the aerosol generation device of claim 13, but does not explicitly teach wherein the security mechanism includes a wireless interface. However, in another embodiment, Popplewell et al ‘283 teaches wherein the security mechanism is connected to a controller via a wireless interface (see fig. 3; para [0077]). Combining embodiments is within the ordinary skill of a person within the art. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a wireless interface to the security mechanism in order to provide an electrical connection to the security mechanism to provide information to a controlled to authenticate the pod (see para [0077]; para [0074]; para [0094]).
Regarding claim 17, Popplewell et al ‘283 teaches the aerosol generation device of claim 16, wherein the security mechanism includes an RFID protocol (para [0077],[0060]).
Regarding claim 18, Popplewell et al ‘283 teaches the aerosol generation device of claim 17, but does not explicitly teach wherein the body portion further includes an RFID transponder. However, Popplewell et al ‘283 teaches wherein the body portion comprises a control assembly (fig. 2 see control assembly 14; para [0074]) which is in communication with the security mechanism (para [0074]). Furthermore, Popplewell et al ‘283 teaches wherein the security mechanism uses a RFID protocol (para [0077],[0060]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a FRID transponder in the control assembly in order to facilitate communication with the security mechanism (see para [0074]; para [0077]).
Regarding claim 19, Popplewell et al ‘283 teaches the aerosol generation device of claim 18, wherein the pod further includes an RFID tag (fig. 2 see tag 28; para [0074]; para [0077]) configured to provide an authentication key to the RFID transponder to authenticate the pod to the body portion (intended use - see para [0074]; para [0077]; para [0094]; para [0030]; para [0060]).
Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0263283 A1(Popplewell et al) in view of US 2016/0367767 A1(Cashman et al) as applied to claims 1 and 7 above, and further in view of GB 2,566,766 A(Sajtos et al).
Regarding claim 5, Popplewell et al ‘283, as modified by Cashman et al ‘767, teaches the aerosol generation device of claim 1, wherein the mesh assembly includes a mesh portion having a plurality of apertures (para [0076]; para [0064] atomizer may comprise mesh atomizer, mesh atomizer inherently includes a mesh having a plurality of apertures), but does not explicitly teach wherein an opening of each aperture creates a surface tension sufficient to prevent the solution from entering the airway during the second mode of operation. However, in similar art, Sajtos et al ‘766 teaches a mesh atomizer (pg 32 Ln 34-pg 33 Ln 6; see fig. 22) comprising a mesh and a plurality of apertures (fig. 22 see conical apertures; pg 32 Ln 34-pg 33 Ln 6) wherein surface tension may prevent atomization (pg 32 Ln 34-pg 33 Ln 6, pg 29 Ln 32-pg30 Ln 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a mesh atomizer as taught by Sajtos et al ‘766 in the system taught by Popplewell et al ‘283, as modified by Cashman ‘767, in order to provide alternative atomization for applications in which heating the solution is not desired.
Regarding claim 6, Popplewell et al ‘283, as modified by Cashman ‘767 and Sajtos et al ‘766, teach the aerosol generation device of claim 5, and Popplewell et al ‘283, as modified by Cashman ‘767 and further modified by Sajtos et al ‘766 teaches wherein excitation of the mesh assembly exerts a force that is sufficiently larger than the surface tension to atomize the solution into the airway during the first mode of operation (see Sajtos et al ‘766 pg 29 Ln 32-pg30 Ln 3).
Regarding claim 11, Popplewell et al ‘283, as modified by Cashman ‘767, teaches the aerosol generation device of claim 7, wherein the atomizer includes a mesh having a plurality of apertures(para [0076]; para [0064] atomizer may comprise mesh atomizer, mesh atomizer inherently includes a mesh having a plurality of apertures), but does not explicitly teach wherein an opening of each aperture creates a surface tension sufficient to prevent the solution from entering the airway when the atomizer is deactivated. However, in similar art, Sajtos et al ‘766 teaches a mesh atomizer (pg 32 Ln 34-pg 33 Ln 6; see fig. 22) comprising a mesh and a plurality of apertures (fig. 22 see conical apertures; pg 32 Ln 34-pg 33 Ln 6) wherein surface tension may prevent atomization (pg 32 Ln 34-pg 33 Ln 6, pg 29 Ln 32-pg30 Ln 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a mesh atomizer as taught by Sajtos et al ‘766 in the system taught by Popplewell et al ‘283, as modified by Cashman ‘767, in order to provide alternative atomization for applications in which heating the solution is not desired.
Regarding claim 12, Popplewell et al ‘283, as modified by Cashman ‘767 and Sajtos et al ‘766, teach the aerosol generation device of claim 11, and Popplewell et al ‘283, as modified by Cashman ‘767, and further modified by Sajtos et al ‘766 teaches wherein excitation of the atomizer exerts a force that is sufficiently larger than the surface tension to atomize the solution into the airway (see Sajtos et al ‘766 pg 29 Ln 32-pg30 Ln 3).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0263283 A1(Popplewell et al) in view of US 2016/0367767 A1(Cashman et al) as applied to claims 13 and 16-19 above, and further in view of US 2017/0135402 A1(Zitzke).
Regarding claim 20, Popplewell et al ‘283, as modified by Cashman ‘767, teaches the aerosol generation device of claim 19, but does not explicitly teach wherein the authentication key is encrypted. However, in similar art, Zitzke ‘402 teaches an electronic smoking device (see fig. 1; para [0013]) comprising a pod that is authenticated when attached to a body (see fig. 5; para [0028]). Zitzke ‘402 further teaches wherein the authentication uses an encrypted key (para [0028]-[0034]). Encryption is well known in the art to prevent third party interference between a tag and transponder. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have encrypted the key disclosed by Popplewell et al ‘283, as modified by Cashman ‘767, and taught by Zitzke ‘402, in order to protect from interference and increase the security of the authentication.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new grounds of rejection regarding independent claims 1, 7 and 13, do not rely on any teaching or matter specifically challenged in the argument regarding the control mechanism being configured by a user to select a rate of atomization of the solution.  See paragraph 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752